                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   SCOTT DOZIER,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                     No. 19-01472
                               For the Northern District of California




                                                                         12     v.
                                                                         13   ACTION PROFESSIONALS INC., et al.,                            ORDER TO SHOW CAUSE
                                                                         14                  Defendants.
                                                                         15                                                  /

                                                                         16           On April 11, 2019, defendant Action Professionals Inc. moved to dismiss pro se
                                                                         17   plaintiff Scott Dozier’s complaint (Dkt. No. 9). Four days later, on April 15, 2019, defendant
                                                                         18   Equifax Information Services LLC also moved to dismiss (Dkt. No. 12). Under Civil Local
                                                                         19   Rule 7-3(a), plaintiff had fourteen days from the date each defendant filed its motion to file his
                                                                         20   opposition. Those deadlines were April 25 and April 29. To date, no opposition has been filed.
                                                                         21           By MAY 23, plaintiff must SHOW CAUSE why defendants’ motions should not be
                                                                         22   granted. Failure to oppose defendants’ motions by this date will result in dismissal of plaintiff’s
                                                                         23   complaint. The hearing on the motions to dismiss currently set for May 23, 2019 at 8:00 A.M.
                                                                         24   is CONTINUED to JUNE 6, 2019 at 8:00 A.M.
                                                                         25
                                                                         26           IT IS SO ORDERED.
                                                                         27
                                                                         28   Dated: May 13, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
